CHASE, J.
The only question for our consideration is the amount of the damages. The court having found that the potatoes were injured and destroyed by the negligence of the defendant, the measure of damages is the value of the crop. The lowest estimate of said value as shown by the évidence is much more than the amount of the judgment. The court did not view the premises, and consequently all the evidence before the lower court is now before this court. The court of claims, like other courts, must render judgment on the evidence presented to it. A judgment of a court not based on the evidence is arbitrary and unauthorized, and requires a reversal by the appellate court. We do not modify the judgment, as we are of the opinion that a new trial may show with greater certainty the facts relating to the claim and the extent of the claimant’s alleged injury.
Judgment reversed, with costs to the claimant, and a new trial granted in the court of claims. All concur.